NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           July 02, 2015

      Hon. Thomas J. Burbank                      Hon. Wayln G. Thompson
      Attorney at Law                             Asst. District Attorney
      2 Acadiana Court                            Jefferson County
      Beaumont, TX 77706                          1001 Pearl Street, 3rd Floor
      * DELIVERED VIA E-MAIL *                    Beaumont, TX 77701
                                                  * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00192-CR
      Tr.Ct.No. 11-12939
      Style:    John Michael Weatherly aka Loco v. The State of Texas



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 252nd District Court (DELIVERED VIA E-MAIL)
           Hon. Jamie Smith, Jefferson County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Olen Underwood, Presiding Judge, Second Administrative Judicial Region
           (DELIVERED VIA E-MAIL)